Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-4 and 6-14 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest a high-density, recessed-fiber, multi-fiber optical connector component made by a microfabrication method comprising: a non-polymeric optical connector ferrule having a front surface, the optical connector ferrule made from a ferrule mold having a reverse-image through-hole array for optical fibers, said through-hole array including at least two through-holes, each through-hole dimensioned and configured for holding and aligning a single optical fiber; an optical fiber with a fiber endface, positioned in each of said fiber through-holes; an antireflection coating deposited over said the optical fiber endfaces; a fiber recess; wherein a contact surface of the optical connector is separated from the antireflection coating on the fiber endfaces by a distance of at least 0.1 microns wherein said through-holes are formed at a through-hole tilt angle with respect to the surface normal of said front surface of said non-polymeric optical connector ferrule; and wherein the ferrule front surface has a front surface tilt angle with respect to a direction of connection of the multi-fiber optical connector component such that adjacent optical fiber endfaces are positioned at different elevations relative to each other with respect to the direction of connection; in combination with the other recited limitations in the claim. 
Claims 1-4 and 6-14 are allowable as dependent upon claim 1.
Claims 15-17 and 19-26 are allowed. 
a non-polymeric optical connector ferrule having a front surface and a through-hole array for optical fibers, the through-hole array including at least two through-holes, each through-hole dimensioned and configured for holding and aligning a single optical fiber; an optical fiber with a fiber endface, positioned in each of said fiber through-holes; an antireflection coating deposited over said fiber endfaces; a fiber recess; wherein a contact surface of the optical connector is separated from the antireflection-coated fiber endfaces by a distance of at least 0.1 microns wherein said fiber through-holes are formed at a fiber through-hole tilt angle with respect to the surface normal of said front surface of said non-polymeric optical connector ferrule; and wherein the ferrule front surface has a front surface tilt angle with respect to a direction of connection of the multi-fiber optical connector component such that adjacent optical fiber endfaces are positioned at different elevations relative to each other with respect to the direction of connection; in combination with the other recited limitations in the claim. 
Claims 16-17 and 19-26 are allowable as dependent upon claim 15.
Prior art reference Jian, Benjamin (2013/0163930; “Jian”) is the closest prior art of record in this application. However, Jian fails to disclose the tilted fiber and ferrule configuration limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883